Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation:
in which one of the first and second coupling protrusions are engageable in one of the first and second coupling notches, the other one of the first and second coupling protrusions being out of interference from the other one of the first and second coupling notches, and a closed position, in which the other one of the first and second coupling protrusions are pressingly engaged against the other one of the first and second coupling notches
it is unclear how the first and second coupling protrusions can be interchangeably engaged with the first and second coupling notches.  The 
Claim 5 recites the limitation:
a worm nut threadingly engaged to the worm and being rotatably fixed relative to the worm, the worm nut being moved longitudinally upon rotation of the worm
it is unclear how the worm nut can be rotatably fixed relative to the worm and be capable of moving along the worm as if the worm and worm nut rotate together they will not move relative to each other.  For the purposes of examination the Examiner has interpreted the limitation as a typo with the correct form: “a worm nut threadingly engaged to the worm and being rotatably attached to the worm, the worm nut being moved longitudinally upon rotation of the worm”
Regarding Claims 2-4, 6-17:
the claims are rejected for depending from a rejected claim
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brochet et al. (CA 2727324 A1) in view of Fatemi (US 20020157286 A1.
Regarding Claim 1, Brochet teaches: 
a coupler (10 & 16) for removably coupling to an excavation tool (12) having a pair of brackets (16) extending longitudinally and being transversally spaced-apart from one another (Fig. 1), each bracket having longitudinally spaced-apart first (20) and second (22) coupling notches defined therein, the coupler comprising:
a frame (26) extending longitudinally between first and second end portions (Fig. 2), the frame having a pair of opposite, first coupling protrusions (34) transversally protruding from the first end portion (Fig. 2);
a pair of opposite, second coupling protrusions (44 & 45) being movably mounted to the frame [Page 5 Lines 21-30] and transversally protruding from the second end portion (Fig. 2); and
a hydraulic motor (48) being mounted to the frame (Fig. 3) and being configured for selectively moving the second coupling protrusions along a longitudinal orientation between an open position, in which one of the first and second coupling protrusions are engageable in one of the first and 
Brochet does not teach:
an electrical motor being configured for selectively moving the second coupling protrusions.
Fatemi teaches:
a coupler (C) for removably coupling to an excavation tool comprising:
a frame (40) extending longitudinally between first and second end portions (Fig. 3), the frame having a pair of opposite, first coupling protrusions (60) protruding from the first end portion;
an of opposite, second coupling protrusion (120) being movably mounted (A1) to the frame and protruding from the second end portion (Fig. 3); and
an electrical ball-screw is equally as suitable as a hydraulic motor for actuating the second coupling protrusion [0032] being mounted to the frame and configured for selectively moving the second coupling protrusions along a longitudinal orientation between an open position and a closed position (Fig. 3) [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler utilizing a hydraulic motor for moving the second coupling protrusions into and out of engagement taught by Broceht with the the coupler utilizing an electric motor for moving the second coupling protrusions into and out of engagement taught by Fatemi in order to provide a system with more control over the precise actuation of the latching system and which isolates the power system of the excavator to provide less points of possible failure.
Regarding Claim 2, Brochet teaches: 
the hydraulic motor has a power supply port being connectable to an excavator power supply [Page 6 Lines 4-9].
Brochet does not teach:
the hydraulic motor is an electric motor.
Fatemi teaches:
an electrical ball-screw is equally as suitable as a hydraulic motor for actuating the second coupling protrusion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler utilizing a hydraulic motor for moving the second coupling protrusions into and out of engagement taught by Broceht with the the coupler utilizing an electric motor for moving the second coupling protrusions into and out of engagement taught by Fatemi in order to provide a system with more control over the precise actuation of 
Regarding Claim 13, Brochet teaches: 
the second coupling protrusions are opposite ends to a coupling bar (44) extending transversally through the frame (Fig. 2 & Fig. 3).
Regarding Claim 14, Brochet teaches: 
the frame has two longitudinally extending lateral walls from which the first and second coupling protrusions protrude, the lateral walls having an opening through which the second coupling protrusions protrude and inside which the second coupling protrusions are longitudinally movable (Fig. 2 & Fig. 3).
Regarding Claim 15, Brochet teaches: 
the opening has two longitudinally, opposite spaced-apart stoppers configured to stop a longitudinal movement of the second coupling protrusions between the open position and the closed position (Fig. 2 & Fig. 3).
Regarding Claim 16, Brochet teaches: 
the opening has two opposite longitudinally extending guide members configured for snugly guiding a longitudinal movement of the second coupling protrusions between the open position and the closed position (Fig. 2 & Fig. 3).
Regarding Claim 17, Brochet
each bracket has a third coupling notch (24) defined between the first and second notches, the coupler further comprising a pair of opposite, third coupling protrusions (36) transversally protruding from a middle portion of the frame, the third coupling protrusions being engaged to the third coupling notches when the first coupling protrusions are engaged to the first coupling notches and the second coupling protrusions are engaged to the second coupling notches (Fig. 1).
Claims 3, 4, 5, 6, 7, 8, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brochet et al. (CA 2727324 A1) in view of Fatemi (US 20020157286 A1) as applied to Claim 1 above, further in view of Burnham (US 20180304533 A1).
Regarding Claim 3, Brochet teaches: 
a hydraulic motor assembly comprising a support (82), the hydraulic motor being mounted to the support (Fig. 3).
Brochet does not teach:
an electric motor assembly comprising a support, the electric motor being mounted to the support, and a power conversion system being mounted to the support.
Burnham teaches:
an electric motor assembly (206) comprising a support (249), the electric motor (242) [0124] being mounted to the support, and a power conversion system being mounted to the support [0124].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler utilizing a hydraulic motor for moving the second coupling protrusions into and out of engagement taught by Broceht with the an electric motor assembly comprising a support, the electric motor being mounted to the support, and a power conversion system being mounted to the support taught by Burnham in order to provide a system with more control over the precise actuation of the latching system and which isolates the power system of the excavator to provide less points of possible failure.
Regarding Claim 4, Brochet teaches: 
the hydraulic motor extends and retracts casuing longitudinal movement of the second coupling protrusions, for longitudinally moving the second coupling protrusions between the open position and the closed position [Page 5 Lines 21-31 & Page 6 Lines 1-29 & Page 7 Lines 1-10].
Brochet does not teach:
the electric motor is configured to rotate a shaft, and the power conversion system is configured to convert a rotational movement of the shaft into a longitudinal movement of the second coupling protrusions, for longitudinally moving the second coupling protrusions between the open position and the closed position.
Burnham teaches:
the electric motor is configured to rotate a shaft [driveshaft of the motor], and the power conversion system is configured to convert a rotational 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler utilizing a hydraulic motor for moving the second coupling protrusions into and out of engagement taught by Broceht with the an electric motor assembly comprising a support, the electric motor being mounted to the support, and a power conversion system being mounted to the support, the electric motor is configured to rotate a shaft, and the power conversion system is configured to convert a rotational movement of the shaft into a longitudinal movement of the second coupling protrusions, for longitudinally moving the second coupling protrusions between the open position and the closed position taught by Burnham in order to provide a system with more control over the precise actuation of the latching system and which isolates the power system of the excavator to provide less points of possible failure.

Regarding Claim 5, Brochet teaches: 
the hydraulic motor provides motion for longitudinally moving the second coupling protrusions between the open position and the closed position upon activation of the motor [Page 5 Lines 21-31 & Page 6 Lines 1-29 & Page 7 Lines 1-10].
Brochet
the power conversion system has a longitudinally extending worm being rotatable upon rotation of the shaft by activation of the electric motor, and a worm nut threadingly engaged to the worm and being rotatably attached to the worm, the worm nut being moved longitudinally upon rotation of the worm, the worm nut being mounted relative to the tool head for extending and retracting the tool head.
Burnham teaches:
the power conversion system has a longitudinally extending worm (248) being rotatable upon rotation of the shaft by activation of the electric motor [0124], and a worm nut (244) threadingly engaged to the worm and being rotatably attached to the worm, the worm nut being moved longitudinally upon rotation of the worm, the worm nut being mounted relative to the tool head for longitudinally moving the tool head between the open position and the closed position upon rotation of the worm [0124].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler utilizing a hydraulic motor for moving the second coupling protrusions into and out of engagement taught by Broceht with the an electric motor assembly comprising a support, the electric motor being mounted to the support, and a power conversion system being mounted to the support, the electric motor is configured to rotate a shaft, and the power conversion system is configured to convert a rotational movement of the shaft into a longitudinal movement of the second coupling protrusions, for longitudinally moving the second coupling protrusions between the Burnham in order to provide a system with more control over the precise actuation of the latching system and which isolates the power system of the excavator to provide less points of possible failure.
Regarding Claim 6, Brochet does not teach:
the shaft and the worm are separate parts being rotatably coupled to one another via a gear system.
Burnham teaches:
the shaft and the worm are separate parts being rotatably coupled to one another via a gear system [0124].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler utilizing a hydraulic motor for moving the second coupling protrusions into and out of engagement taught by Broceht with the an electric motor assembly comprising a support, the electric motor being mounted to the support, and a power conversion system being mounted to the support, the electric motor is configured to rotate a shaft, and the power conversion system is configured to convert a rotational movement of the shaft into a longitudinal movement of the second coupling Burnham in order to provide a system with more control over the precise actuation of the latching system and which isolates the power system of the excavator to provide less points of possible failure.
Regarding Claim 7, Brochet does not teach:
the gear system has a plurality of gears being rotatably mounted relative to the frame, a first one of the plurality of gears being rotatably coupled to the shaft, at least another one of the plurality of gears being gearingly engaged to the first gear and to the worm.
Burnham teaches:
the gear system has a plurality of gears being rotatably mounted relative to the frame, a first one of the plurality of gears being rotatably coupled to the shaft, at least another one of the plurality of gears being gearingly engaged to the first gear and to the worm [a transmission as referenced in paragraph 0124 would necessarily have a plurality of gears wherein one would be attached to the shaft and one would be coupled to the worm and engage the shaft gear].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler utilizing a hydraulic motor for moving the second coupling protrusions into and out of engagement taught by Broceht with the an electric motor assembly comprising a support, the electric motor being mounted to the support, and a power conversion system being mounted to the support, the electric motor is configured to rotate a shaft, and the power conversion system is configured to convert a rotational movement of the shaft into a longitudinal movement of the second coupling protrusions, for longitudinally moving the second coupling protrusions between the open position and the closed position and the power conversion system has a longitudinally extending worm being rotatable upon rotation of the shaft by activation of the electric motor, and a worm nut threadingly engaged to the worm and being rotatably attached to the worm, the worm nut being moved longitudinally upon rotation of the worm, the worm nut being mounted relative to the tool head for extending and retracting the tool head and the shaft and the worm are separate parts being rotatably coupled to one another via a gear system and the gear system has a plurality of gears being rotatably mounted relative to the frame, a first one of the plurality of gears being rotatably coupled to the shaft, at least another one of the plurality of gears being gearingly engaged to the first gear and to the worm taught by Burnham in order to provide a system with more control over the precise 
Regarding Claim 8, Brochet teaches: 
the support has a first support plate to which is fixedly mounted the hydraulic motor, and a second support plate being fixedly mounted relative to the first support plate and extending perpendicularly to the first support plate.
Brochet does not teach:
the support has a first support plate to which is fixedly mounted the electric motor, and a second support plate being fixedly mounted relative to the first support plate and extending perpendicularly to the first support plate, the plurality of gears being rotatably mounted to the second support plate.
Burnham teaches:
the support has a first support plate to which is fixedly mounted the electric motor [driving component housing side plate], and a second support plate [driving component housing face plate which abuts the support] being fixedly mounted relative to the first support plate and extending perpendicularly to the first support plate (Fig. 2A), the plurality of gears being rotatably mounted to the second support plate [at least one of the gears is attached to the worm which passes through the second support plate and therefore is mounted to the support plate through the worm].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler utilizing a Broceht with the an electric motor assembly comprising a support, the electric motor being mounted to the support, and a power conversion system being mounted to the support, the electric motor is configured to rotate a shaft, and the power conversion system is configured to convert a rotational movement of the shaft into a longitudinal movement of the second coupling protrusions, for longitudinally moving the second coupling protrusions between the open position and the closed position and the power conversion system has a longitudinally extending worm being rotatable upon rotation of the shaft by activation of the electric motor, and a worm nut threadingly engaged to the worm and being rotatably attached to the worm, the worm nut being moved longitudinally upon rotation of the worm, the worm nut being mounted relative to the tool head for extending and retracting the tool head and the shaft and the worm are separate parts being rotatably coupled to one another via a gear system and the gear system has a plurality of gears being rotatably mounted relative to the frame, a first one of the plurality of gears being rotatably coupled to the shaft, at least another one of the plurality of gears being gearingly engaged to the first gear and to the worm and the support has a first support plate to which is fixedly mounted the electric motor, and a second support plate being fixedly mounted relative to the first support plate and extending perpendicularly to the first support plate, the plurality of gears being rotatably mounted to the second support plate taught by Burnham in order to provide a system with more control over the precise actuation of the latching system 
Regarding Claim 9, Brochet does not teach:
the shaft and the worm are longitudinally extending and transversally spaced from one another.
$$$ teaches:
the shaft and the worm are longitudinally extending (Fig. 2A) and transversally spaced from one another [gear arrangments require the gear drive shafts and driven shafts of associated gears to be transfersally spaced from one another].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler utilizing a hydraulic motor for moving the second coupling protrusions into and out of engagement taught by Broceht with the an electric motor assembly comprising a support, the electric motor being mounted to the support, and a power conversion system being mounted to the support, the electric motor is configured to rotate a shaft, and the power conversion system is configured to convert a rotational movement of the shaft into a longitudinal movement of the second coupling protrusions, for longitudinally moving the second coupling protrusions between the open position and the closed position and the power conversion system has a longitudinally extending worm being rotatable upon rotation of the shaft by activation of the electric motor, and a worm nut threadingly engaged to the worm and being rotatably attached to the worm, the worm nut being moved longitudinally upon Burnham in order to provide a system with more control over the precise actuation of the latching system and which isolates the power system of the excavator to provide less points of possible failure.
Regarding Claim 10, Brochet teaches: 
a base (64) which is fixedly mounted to the second coupling protrusions, the base being biasingly engaged to the hydraulic motor via at least one biasing member (Fig. 3).
Brochet does not teach:
the base being biasingly engaged to the worm nut via at least one biasing member.
$$$ teaches:
a base (246) which is fixedly mounted to the tool head (Fig. 2A), the base being biasingly engaged to the worm nut via at least one biasing member (331).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler utilizing a hydraulic motor for moving the second coupling protrusions into and out of engagement taught by Broceht with the an electric motor assembly comprising a support, the electric motor being mounted to the support, and a power conversion system being mounted to the support, the electric motor is configured to rotate a Burnham in order to provide a system with more control over the precise actuation of the latching system and which isolates the power system of the excavator to provide less points of possible failure.
Regarding Claim 12, Brochet teaches: 
the frame has a seat being sized and shaped to snugly receive the hydraulic motor assembly (Fig. 3).
Brochet does not teach:
the hydraulic motor assembly is an electric motor assembly.
Fatemi teaches:
an electrical ball-screw is equally as suitable as a hydraulic motor for actuating the second coupling protrusion [0032] being mounted to the frame and configured for selectively moving the second coupling protrusions along 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler utilizing a hydraulic motor for moving the second coupling protrusions into and out of engagement taught by Broceht with the an electric motor assembly comprising a support, the electric motor being mounted to the support, and a power conversion system being mounted to the support taught by Burnham in order to provide a system with more control over the precise actuation of the latching system and which isolates the power system of the excavator to provide less points of possible failure.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A coupler for removably coupling to an excavation tool having a pair of brackets extending longitudinally and being transversally spaced-apart from one another, each bracket having longitudinally spaced-apart first and second coupling notches defined therein, the coupler comprising: a frame extending longitudinally between first and second end portions, the frame having a pair of opposite, first coupling protrusions transversally protruding from the first end portion; a pair of opposite, Claim 11 specifically:
the structural and operative relationship between the excavation tool, brackets, first coupling notches, second coupling notches, frame, first coupling protrusions, second coupling protrusions, electrical motor, electric motor assembly, support, power conversion system, shaft, longitudinally extending worm, worm nut, gear system, first support plate, second support plate, biasing member conical spring washer. Especially as it relates to the relationship between the electrical motor, electric motor assembly, support, power conversion system, shaft, longitudinally extending worm, worm nut, gear system, second coupling protrusions, and biasing member conical spring washer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652